Title: To George Washington from Nathanael Greene, 29 August 1782
From: Greene, Nathanael
To: Washington, George


                  
                     
                     SirHead Quarters, Ashley Hill, South Carolina, Augt 29th ’82.
                  
                  Since I wrote your Excellency a day or two ago Lt Colo. Laurens has been killed in an Action on the Combahee River about fifty miles south of our Camp.  The Enemy made a detachment into that quarter with a number of armed Vessels, empty Sloops and Schooners with about 500 Infantry to collect Rice.  General Gist with the Light Troops, in which Lt Colo. Laurens held a command, was detached to oppose them.
                  Enclosed is a copy of Genl Gists Letter containing an account of the different operations.  Colo. Laurens’s fall is glorious, but his fate is much to be lamented.  Your Excellency has lost a valuable Aid de Camp, the Army a brave Officer, and the public a worthy and patriotic Citizen.
                  The Enemy made a descent upon Santee some little time since to collect rice in which they were but too successful; the situation in which it lay prevented Genl Marion from giving them any considerable interruption.
                  The Rivers of this Country are very favorable for those kind of enterprizes, but I am in hopes the Enemy will get but little by their present expedition.
                  It is said that Admiral Pigot is on this Coast with near 30 sail of the Line to take off the Garrison of New York.  A part of the fleet is to take post at Beaufort to take off the Garrison of Charles Town.  It is said the Enemy within a few Days past have been meditating an attack upon us.  I have the honor to be with great respect, Your Excellency’s most obt hble servt
                  
                     Nath. Greene
                     
                  
               